                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

JIMMY RAY TEEMS,                            )
                                            )
                                            )
                      Plaintiff,            )
                                            )
                v.                          )   CIVIL ACTION NO. 5:17-cv-171 (MTT)
                                            )
HUGH V. WINGFIELD, III, et al.,             )
                                            )
                                            )
                Defendants.                 )
 __________________                         )


                                            ORDER

          United States Magistrate Judge Charles H. Weigle recommends that the

Defendants’ motion to dismiss be GRANTED as to the Plaintiff’s claims for equitable

relief and DENIED as to the Plaintiff’s claims for damages. Doc. 36 at 3-6. The Plaintiff

has objected to the Recommendation, and the Defendants have not objected. See Doc.

39. Pursuant to 28 U.S.C. § 636(b)(1), the Court has reviewed de novo those portions

of the Recommendation to which the Plaintiff objects. The Court accepts and adopts

the findings, conclusions, and recommendations of the Magistrate Judge. The

Recommendation (Doc. 36) is ADOPTED and made the order of the Court.

Accordingly, the Defendants’ motion to dismiss (Doc. 20) is GRANTED as to the

Plaintiff’s claims for equitable relief, and those claims are DISMISSED without prejudice.

The Defendant’s motion to dismiss (Doc. 20) is DENIED as to the Plaintiff’s claims for

damages. Because the motion to dismiss has been resolved, the stay on discovery is

lifted.
       Additionally, the Plaintiff has moved for reconsideration of the Court’s Order

(Doc. 19) adopting the Magistrate Judge’s earlier Recommendation (Doc. 8) to dismiss

the Plaintiff’s habeas corpus claims and Georgia Open Records Act claims. Doc. 26.

For the following reasons, that motion (Doc. 26) is DENIED.

       Pursuant to Local Rule 7.6, “Motions for Reconsideration shall not be filed as a

matter of routine practice.” M.D. Ga., L.R. 7.6 (emphasis added). Indeed,

“[r]econsideration of a previous order is an extraordinary remedy to be employed

sparingly.” Bingham v. Nelson, 2010 WL 339806, at *1 (M.D. Ga. Jan. 21, 2010)

(quotation marks and citation omitted). It “is appropriate only if the movant

demonstrates (1) that there has been an intervening change in the law, (2) that new

evidence has been discovered which was not previously available to the parties in the

exercise of due diligence, or (3) that the court made a clear error of law.” Id. “In order

to demonstrate clear error, the party moving for reconsideration must do more than

simply restate [his] prior arguments, and any arguments which the party inadvertently

failed to raise earlier are deemed waived.” McCoy v. Macon Water Authority, 966 F.

Supp. 1209, 1222-23 (M.D. Ga. 1997).

       Specifically, the Plaintiff objects that the Court overlooked his claim for

conspiracy to deprive him of his civil rights secured by the First, Fifth, and Fourteenth

Amendments. Doc. 26-1 at 4. As the Magistrate Judge described those claims,

       The present action arises out of an application for writ of habeas corpus
       Plaintiff filed in the Superior Court of Baldwin County in September 2013.
       According to Plaintiff, the judges presiding over that action conspired with
       the Assistant Attorneys General assigned to represent the state of Georgia,
       his appellate attorney, his trial attorney, and other individuals to deny his
       state habeas corpus application. Plaintiff alleges that, motivated by a
       discriminatory intent, the defendants deliberately impeded his right to




                                                -2-
       meaningful access to the courts, with the specific intent to cause him actual
       injury.

Doc. 8 at 5 (citations omitted). After describing specific allegations, such as the state

court’s granting of a continuance and the Plaintiff’s late receipt of subpoena forms, the

Magistrate Judge described the Plaintiff’s claim as “alleg[ing] that the actions described

above were done intentionally for the purpose of denying Plaintiff due process in light of

his pro se status.” Id. at 7. Because the alleged constitutional claims were “inextricably

intertwined with the [state court’s] decision, in judicial proceedings, to deny [Plaintiff’s]

[habeas] petition,” the Magistrate Judge recommended dismissing them as barred by

the Rooker-Feldman doctrine. Id. at 10 (quoting D.C. Court of Appeals v. Feldman, 460

U.S. 462, 486 (1983)).

       The Magistrate Judge also noted that, in the alternative, the Plaintiff’s claims

against Sims, Smith, Judge Wingfield, and Judge Prior were barred by prosecutorial or

judicial immunity. Doc. 8 at 12-15. The claims against Defendants Erickson, Lyon, and

Haldi were also barred by the statute of limitations. Id. at 15.

       Despite the Magistrate Judge’s granting him a thirty-day extension, the Plaintiff

did not file an objection to the Recommendation. Doc. 14. The Court adopted the

Recommendation on March 26, 2018, and the Plaintiff moved for reconsideration on

June 5, 2018.

       The Plaintiff has not pointed to any intervening change in law or new evidence to

support his motion for reconsideration. Nor has the Plaintiff shown clear error: his

claims have been fully considered, and the Court continues to agree with the

Recommendation (Doc. 8) and the Order adopting it (Doc. 19). Furthermore, if the

Plaintiff did have any new, meritorious arguments supporting his dismissed claims,



                                                  -3-
which he does not, those arguments should have been made as objections to the

Recommendation and have been waived. For the reasons above, the Plaintiff’s motion

for reconsideration (Doc. 26) is DENIED.

      SO ORDERED, this 6th day of February, 2019.

                                             S/ Marc T. Treadwell
                                             MARC T. TREADWELL, JUDGE
                                             UNITED STATES DISTRICT COURT




                                           -4-
